The Honorable Randy Thurman State Representative P.O. Box 548 Heber Springs, AR 72543-0584
Dear Representative Thurman:
This is in response to your request for an opinion regarding the use of black-out stickers in connection with ballots that are manually completed in pencil and counted by computer. Your question in this regard is as follows:
  In light of the fact that under normal circumstances the secrecy of the ballot will be maintained by the tabulation process, do state statutes, or case law, require a black patch placed over the ballot identification number?
It is my opinion that the answer to this question is "yes" under the current election laws. Please note that I have enclosed a copy of Attorney General Opinion Number 89-259, which addresses the need for a ballot stub in connection with an electronic voting system involving the use of vote cards or paper vote sheets whereby votes that are cast with ink or other substances are tabulated by automatic tabulating equipment. I concur with the conclusion in Opinion 89-259 that procedures pertaining to ballot stubs in connection with paper ballots are generally applicable in the context of this type of electronic voting system. See Op. Att'y. Gen. 89-259 at 2 and A.C.A. §§ 7-5-602
and 7-5-604 (1987).
Concerns involving the cost of ballot printing and the bulk of the ballots perhaps suggest the need for revision of these provisions. These matters must, however, in my opinion, be addressed legislatively.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure